 1
 2
 3
 4
 5
 6
 7
 8                                                                 JS-6
 9
10
11
                                      UNITED STATES DISTRICT COURT
12
                                   CENTRAL DISTRICT OF CALIFORNIA
13
                                           WESTERN DIVISION
14
     SPIREON, INC., a Tennessee         ) Case No.: 8:17-cv-2174-AG (JDEx)
15   corporation,                       )
                                        )
16                   Plaintiff,         )
17                                      )
           vs.                          ) ORDER OF DISMISSAL
18                                      )
     AMERICANIZED BENEFIT               )
19   CONSULTANTS, LTD., a Texas limited )
20   company; and BRANDON BOEHM, an ) Complaint Filed: December 13, 2017
     individual,                        )
21                                      )
                     Defendants.        )
22                                      )
23
24
25
26
27
28
                                              ORDER OF DISMISSAL
     238359_1-10838-001-1/4/2019 9:22 AM
 1            Pursuant to the parties’ Stipulation to Dismiss With Prejudice, and good
 2   cause appearing therefore,
 3
 4            IT IS HEREBY ORDERED that the above-referenced action between

 5   Plaintiff Spireon, Inc. and Defendants Americanized Benefits Consultants, Ltd and

 6   Brandon Boehm including all claims and counterclaims, is hereby dismissed with
     prejudice, pursuant to the terms of a confidential settlement agreement.
 7
 8
              IT IS SO ORDERED.
 9
10
             1/7/2019
     DATED: _______________                            By: ____________________________
11
                                                                ANDREW J. GUILFORD
12                                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
                                           ORDER OF DISMISSAL
     238359_1-10838-001-1/4/2019 9:22 AM
